Citation Nr: 0409123	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  99-23 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for peptic ulcer disease.  

2.  Entitlement to service connection for schizophrenia.  

3.  Entitlement to service connection for a psychiatric 
disability due to exposure to Agent Orange.

4.  Whether the veteran timely appealed the denial of service 
connection for post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from April 1964 
to January 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

One of the issues certified to the Board for appellate 
consideration was whether the veteran is entitled to service 
connection for PTSD.  However, after reviewing the record, 
the Board believes that the issue regarding PTSD is as framed 
on the cover page of this decision.

This decision will address the issue of whether the veteran 
timely appealed the denial of service connection for PTSD.  
The remaining issues will be the subject of the remand that 
follows this decision.  Those issues will be remanded to the 
RO via the Appeals Management Center (AMC) in Washington DC.  
VA will notify you if further action is required on your 
part.  


FINDINGS OF FACT

1.  In September 2002 at his personal hearing, the veteran 
submitted a notice of disagreement with the February 2002 RO 
denial of service connection for PTSD.  The rating decision 
notification was sent to the veteran on March 6, 2002.  The 
RO issued him a statement of the case on November 18, 2002.  

2.  The veteran submitted a VA Form 9 regarding the denial of 
service connection for PTSD which was received on April 2, 
2003.  


CONCLUSION OF LAW

The veteran did not timely appeal the denial of service 
connection for PTSD.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may address questions pertaining to its 
jurisdictional authority to review a particular case, 
including, but not limited to, determining whether a 
substantive appeal is timely, at any stage in a proceeding 
before it, regardless of whether the agency of original 
jurisdiction addressed such question(s).  When the Board, on 
its own initiative, raises a question as to a potential 
jurisdictional defect, all parties to the proceeding and 
their representative(s), if any, will be given notice of the 
potential jurisdictional defect(s) and granted a period of 60 
days following the date on which such notice is mailed to 
present written argument and additional evidence relevant to 
jurisdiction and to request a hearing to present oral 
argument on the jurisdictional question(s).  The date of 
mailing of the notice will be presumed to be the same as the 
date stamped on the letter of notification.  The Board may 
dismiss any case over which it determines it does not have 
jurisdiction.  66 Fed. Reg. 53339-53340 (Oct. 22, 2001) 
(codified at 38 C.F.R. § 20.101(d)).  

The Board is aware that although it has the obligation to 
assess its jurisdiction, it must consider whether doing so in 
the first instance is prejudicial to the appellant. 
VAOPGCPREC 9-99, 64 Fed. Reg. 52376 (1999).  In a January 5, 
2004 letter, the veteran and his representative were notified 
by the Board that there was a jurisdictional question in his 
claim for PTSD and that the Board was going to consider the 
issue of whether a timely substantive appeal was filed on the 
service connection for PTSD claim.  The veteran was informed 
as to what a substantive appeal is, what the Board found in 
his case, what he needed to know and what he needed to do.  
He was informed that he could provide for the submission of 
additional evidence or a request for a personal hearing.  In 
February 2004, the veteran responded to the Board's letter 
indicating that he did not wish a hearing.  To date, there 
has been no response from the veteran or his representative 
regarding the submission of any further evidence or argument.  
As such, the Board finds that the veteran was afforded 
appropriate procedural protections to assure adequate notice 
and chance to be heard on the timeliness aspects of his 
claim.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. VCAA, § 
3(a), 114 Stat. 2096, 2096-97 (2000). See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim. VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 
38 U.S.C.A. § 5103A.

It is evident that the RO has not considered this matter in 
light of the changes effected by the VCAA.  That 
notwithstanding, the question herein presented, that of 
timeliness of filing of a Substantive Appeal, is by 
definition a legal one, and one governed not by the facts 
presented but by the controlling laws and regulations.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  The record 
establishes that the veteran had knowledge of the laws and 
regulations governing the timeliness of appeal issues when he 
was sent the statement of the case, and in the January 2004 
letter, the Board invited the veteran and his representative 
to submit within 60 days argument or evidence as to why they 
thought that the veteran's Substantive Appeal was filed on 
time.  Thus, there is found to be no possibility of prejudice 
to the veteran were the Board to proceed to address the 
timeliness of the appeal question in an effort to ascertain 
whether the Board has jurisdiction.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). Similarly, all evidence needed to 
adjudicate the matter herein addressed has been obtained, and 
no prejudice to the veteran would therefore result, despite 
the fact that the RO has not been afforded the opportunity to 
consider whether any additional notification or development 
actions are required under the VCAA.

An appeal to the Board is initiated by filing a timely notice 
of disagreement, and is perfected by filing a timely 
substantive appeal.  38 C.F.R. §§ 20.200, 20.202.  The 
substantive appeal may be set forth on a VA Form 9 ("Appeal 
to the Board of Veterans' Appeals"), or a predecessor form, 
or on correspondence specifically identifying the issues 
appealed and setting out specific arguments relating to the 
errors of fact or law made by the RO.  38 C.F.R. § 20.202.

Effective February 11, 1997, to be considered timely, the 
Substantive Appeal must be filed within 60 days from the date 
that the RO mails the statement of the case to the appellant, 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed, or within any extended time limits prescribed 
pursuant to a timely-filed request for extension of time. 66 
Fed. Reg. 50318-50319 (Oct. 3, 2001) (codified at 38 C.F.R. 
§§ 20.302(b)(1)); 38 C.F.R. § 20.303.

If a claimant submits additional evidence within one year of 
the date of mailing of the notification of the determination 
being appealed, and that evidence requires that the claimant 
be furnished a SSOC, then the time to submit a Substantive 
Appeal shall end not sooner than 60 days after such SSOC is 
mailed to the appellant, even if the 60-day period extends 
beyond the expiration of the one year appeal period. 66 Fed. 
Reg. 50318-50319 (Oct. 3, 2001) (codified at 38 C.F.R. § 
20.302(b)(2)). Otherwise, the filing of additional evidence 
after receipt of notice of an adverse determination does not 
extend the time limit for initiating or completing an appeal 
from that determination.  66 Fed. Reg. 50318-50319 (Oct. 3, 
2001) (codified at 38 C.F.R. § 20.304).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court")  has held that, if the claimant 
fails to file a substantive appeal in a timely manner, he is 
statutorily barred from appealing the RO decision.  Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).

By rating action in February 2002, the RO denied the 
veteran's claim for service connection for PTSD.  The RO sent 
the veteran notice of this denial in a letter dated March 6, 
2002.  On September 10, 2002, the veteran's hearing testimony 
was accepted as his notice of disagreement to the February 
2002 denial.  On November 18, 2002, the RO furnished the 
veteran with a statement of the case which informed the 
veteran as to why his claim for service connection for PTSD 
had been denied by the RO.  An attachment to the SOC advised 
him of the time limit to complete an appeal.  The veteran 
submitted a VA Form 9 which was received at the RO on April 
2, 2003.  

No correspondence or evidence was received from the veteran 
regarding his desire to appeal the denial of service 
connection for PTSD within the applicable timeframe, that is, 
within one year from March 6, 2002 or within 60 days from 
November 18, 2002.  There was no request for an extension of 
time by the veteran.  Given that the appellant has not 
submitted a timely substantive appeal with regard to the 
denial of service connection for PTSD, the Board currently is 
without appellate jurisdiction to consider the issue. See 38 
U.S.C.A. § 7104(a); 38 C.F.R. § 20.101. 



ORDER


Because the Board lacks jurisdiction, the claim of 
entitlement to service connection for PTSD is dismissed.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, November 9, 2000.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
VCAA, among other things, modified VA's duties to notify and 
to assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").  
First, the VCAA imposed obligations on the agency when 
adjudicating veterans' claims.  With respect to the duty to 
notify, VA must inform the claimant of information "that is 
necessary to substantiate the claim" for benefits (codified 
as amended at 38 U.S.C.A. § 5103).  Second, 38 U.S.C.A. 
§ 5103A sets out in detail the agency's "duty to assist" a 
claimant in the development of claims for VA benefits.  The 
new § 5103A provides, in part, that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for VA 
benefits.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires VA to notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

The veteran must have notice of the type of evidence 
necessary to substantiate his claim and the division of 
responsibilities between the veteran and VA in obtaining that 
evidence.  See Quartuccio, supra.  

The record reveals that the RO has not complied with the 
directives of VCAA, in regard to the issues of entitlement to 
an initial evaluation in excess of 30 percent for peptic 
ulcer disease, entitlement to service connection for 
schizophrenia, and entitlement to service connection for a 
psychiatric disability due to exposure to Agent Orange, and 
thus a remand is required.  Development such as that sought 
by this remand is consistent with the mandate of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, et seq. (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  As indicated 
above, in re-adjudicating this case, the RO should ensure 
that all notification and development actions required by the 
new law are met.  

In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board will remand 
this case to ensure that there is compliance with the notice 
and duty-to-assist provisions contained in this law.  


In view of the above, the case is hereby REMANDED to the RO 
for the following action: 

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio, supra.  As part of the notice 
required under the new law, the RO should 
ask the veteran to provide information 
regarding all medical treatment for the 
disabilities at issue here that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2002).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The RO should schedule the veteran 
for a VA gastrointestinal examination to 
evaluate his service-connected peptic 
ulcer disease.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

The claims file must be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
must indicate in the examination report 
that this has been accomplished.  The 
veteran's weight should be documented, 
and any indicated tests and studies 
should be accomplished, including blood 
tests.  The examiner should indicate 
whether the veteran experiences periodic 
vomiting or recurrent incapacitating 
episodes, and if so the duration as well 
as frequency of occurrence should be 
noted.  All opinions and conclusions 
should be supported by complete 
rationale.  

3.  The veteran should be scheduled for a 
VA psychiatric examination.  The claims 
file must be made available to the 
examiner for review, and the examiner 
must indicate in the examination report 
that this has been accomplished.  All 
indicated tests and studies should be 
performed.  The examiner should offer and 
opinion with complete rationale as to 
whether any diagnosed psychiatric 
disability is related to the veteran's 
service, including exposure to herbicides 
during service.  

4.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

5.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued, and the 
veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence 
received since the issuance of the last 
SSOC, and applicable law and regulations 
considered pertinent to the issues 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  



Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



